 
 
IV 
112th CONGRESS
1st Session
H. RES. 506 
IN THE HOUSE OF REPRESENTATIVES 
 
December 20, 2011 
Mr. Bilirakis (for himself, Mrs. Maloney, Mr. Grimm, Mr. Sarbanes, and Ms. Berkley) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Calling upon the Government of Turkey to facilitate the reopening of the Ecumenical Patriarchate’s Theological School of Halki without condition or further delay. 
 
 
Whereas the Ecumenical Patriarchate is an institution with a history spanning 17 centuries, serving as the center of the Orthodox Christian Church throughout the world;
Whereas Ecumenical Patriarch Bartholomew is the spiritual leader of nearly 300,000,000 Orthodox Christians around the world and millions of Orthodox Christians in the United States;
Whereas the Ecumenical Patriarchate is the spiritual home of the world's oldest and second largest Christian church located in Istanbul, Turkey;
Whereas within the 2,000-year-old Sacred See of the Ecumenical Patriarchate, the New Testament was codified and the Nicene Creed was created;  
Whereas the Ecumenical Patriarchate sits at the crossroads of East and West, offering a unique perspective on the religions and cultures of the world;
Whereas the disappearance of the See would mean the end of a crucial link between the Christian and the Muslim world since the continuing presence of the Ecumenical Patriarchate in Turkey is a living testimony of religious co-existence since 1453;  
Whereas the title of Ecumenical Patriarch was formally accorded to the Archbishop of Constantinople by a synod convened in Constantinople during the sixth century; 
Whereas, since November 1991, His All Holiness, Bartholomew I, has served as Archbishop of Constantinople, New Rome and Ecumenical Patriarch; 
Whereas Ecumenical Patriarch Bartholomew I was awarded the Congressional Gold Medal in 1997, in recognition of his outstanding and enduring contributions toward religious understanding and peace; 
Whereas, during the 110th Congress, 75 Senators and the overwhelming majority of members of the Committee on Foreign Affairs of the House of Representatives wrote to President George W. Bush and the Prime Minister of Turkey to express congressional concern, which continues today, regarding the absence of religious freedom for Ecumenical Patriarch Bartholomew I in the areas of church-controlled Patriarchal succession, the confiscation of the vast majority of Patriarchal properties, recognition of the international Ecumenicity of the Patriarchate, and the reopening of the Theological School of Halki; 
Whereas the Theological School of Halki, founded in 1844 and located outside Istanbul, Turkey, served as the principal seminary for the Ecumenical Patriarchate until its forcible closure by the Turkish authorities in 1971; 
Whereas the alumni of this preeminent educational institution include numerous prominent Orthodox scholars, theologians, priests, bishops, and patriarchs, including Bartholomew I; 
Whereas the Republic of Turkey has been a participating state of the Organization for Security and Cooperation in Europe (OSCE) since signing the Helsinki Final Act in 1975; 
Whereas in 1989, the OSCE participating states adopted the Vienna Concluding Document, committing to respect the right of religious communities to provide training of religious personnel in appropriate institutions; 
Whereas the continued closure of the Ecumenical Patriarchate's Theological School of Halki has been an ongoing issue of concern for the American people and the United States Congress and has been repeatedly raised by members of the Commission on Security and Cooperation in Europe and by United States delegations to the OSCE's annual Human Dimension Implementation Meeting; 
Whereas, in his address to the Grand National Assembly of Turkey on April 6, 2009, President Barack Obama said, Freedom of religion and expression lead to a strong and vibrant civil society that only strengthens the state, which is why steps like reopening Halki Seminary will send such an important signal inside Turkey and beyond.; 
Whereas, in a welcomed development, the Prime Minister of Turkey, Recep Tayyip Erdogan, met with the Ecumenical Patriarch on August 15, 2009, and, in an address to a wider gathering of minority religious leaders that day, concluded by stating, We should not be of those who gather, talk, and disperse. A result should come out of this.; 
Whereas, during his visit to the United States in November 2009, Ecumenical Patriarch Bartholomew I raised the issue of the continued closure of the Theological School of Halki with President Obama, congressional leaders, and others; 
Whereas, in a welcome development, for the first time since 1922, the Government of Turkey in August 2010 allowed the liturgical celebration by the Ecumenical Patriarch at the historic Sumela Monastery; and 
Whereas, following a unanimous decision by the European Court of Human Rights in Strasbourg in 2010, ruling that Turkey return the former Greek Orphanage on Buyukada Island to the Ecumenical Patriarchate, on the eve of the feast day of St. Andrew observed on November 30, the Government of Turkey provided lawyers representing the Ecumenical Patriarchate with the formal property title for the confiscated building: Now, therefore, be it 
 
That the House of Representatives— 
(1)welcomes the historic meeting between Prime Minister Recep Tayyip Erdogan and Ecumenical Patriarch Bartholomew I;  
(2)welcomes the positive gestures by the Government of Turkey, including allowing the liturgical celebration by the Ecumenical Patriarch at the historic Sumela Monastery and the return of the former Greek Orphanage on Buyukada Island to the Ecumenical Patriarchate;  
(3)urges the Government of Turkey to facilitate the reopening of the Ecumenical Patriarchate's Theological School of Halki without condition or further delay; and  
(4)urges the Government of Turkey to address other longstanding concerns relating to the Ecumenical Patriarchate. 
 
